—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the third degree (Penal Law § 160.05) and petit larceny (Penal Law § 155.25) and sentencing him to an indeterminate term of incarceration of 2 to 4 years. The sole contention of defendant on appeal is that the photo array was unduly suggestive and that County Court thus erred in denying his motion to suppress identification testimony. We disagree. We have reviewed the photo array and conclude that the individuals portrayed therein resemble each other sufficiently so that there was not a “substantial likelihood that the defendant would be singled out for identification” (People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833). (Appeal from Judgment of Monroe County Court, Maloy, J. — Robbery, 3rd Degree.) Present — Denman, P. J., Pine, Hayes, Pigott, Jr., and Balio, JJ.